DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l) (1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US patent US 10,937,695 B2  (hereinafter called ‘695).

Pertaining to claim 1, all of the limitations of claim 1 are found in claim 1 of ‘695
Instant application
US patent 10,937,695
A semiconductor switch structure comprising: contacts, including at least one source contact and at least one drain contact, gates, wherein the gates are interspersed between the contacts; fins that underlie both the contacts and the gates, wherein the contacts and the gates are electrically and physically connected to the fins, wherein the contacts, gates, and fins occupy an overall coverage area; contact vias that do not touch a gate or a fin; and gate vias that do not touch a contact or a fin.

A semiconductor switch structure comprising: contacts, including at least one source contact and at least one drain contact, gates, wherein the contacts and gates form a repeating sequence of gate, source, gate, drain; fins that underlie both the contacts and the gates, wherein the contacts and the gates are electrically and physically connected to the fins; an overall coverage area that has a polygonal periphery, wherein the contacts, gates, and fins occupy the overall coverage area; a contact via that does not contact a gate or a fin; a gate via that does not contact a contact or a fin; and a contact-gate via that is in contact with both a contact and a gate but not a fin.


Pertaining to claim 2, all of the limitations of claim 2 are found in claim 2 of ‘695
Pertaining to claim 3, all of the limitations of claim 3 are found in claim 3 of ‘695
Pertaining to claim 4, all of the limitations of claim 4 are found in claim 4 of ‘695
Pertaining to claim 5, all of the limitations of claim 5 are found in claim 5 of ‘695
Pertaining to claim 6, all of the limitations of claim 6 are found in claim 6 of ‘695 
Pertaining to claim 7, all of the limitations of claim 7 are found in claim 7 of ‘695
Pertaining to claim 8, all of the limitations of claim 8 are found in claim 8 of ‘695
Pertaining to claim 9, all of the limitations of claim 9 are found in claim 9 of ‘695 
Pertaining to claim 10, all of the limitations of claim 10 are found in claim 10 of ‘695
Pertaining to claim 11, all of the limitations of claim 11 are found in claim 11 of ‘695 
Pertaining to claim 12, all of the limitations of claim 12 are found in claim 12 of ‘695 
Pertaining to claim 13, all of the limitations of claim 13 are found in claim 13 of ‘695

Claims 14 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of US patent US 10,937,695 B2  in view of Song et al. (US 2016/0293485 A1).
Pertaining to claim 14, all of the limitations of claim 14 are found in claim 14 of ‘695 except “a second wider rectangular area”.

Instant application
US patent 10,937,695
14. A semiconductor switch structure comprising: contacts, including at least one source contact and at least one drain contact, gates, wherein the gates are interspersed between the contacts; fins that underlie both the contacts and the gates, wherein the contacts and the gates are electrically and physically connected to the fins; wherein the contacts, gates, and fins occupy an overall coverage area, wherein the overall coverage area comprises a narrower rectangular area, a first wider rectangular area and a second wider rectangular area.
14. A semiconductor switch structure comprising: contacts, including at least one source contact and at least one drain contact, gates, wherein the contacts and gates form a repeating sequence of gate, source, gate, drain; fins that underlie both the contacts and the gates, wherein the contacts and the gates are electrically and physically connected to the fins; an overall coverage area that has a polygonal periphery, wherein the contacts, gates, and fins occupy the overall coverage area, wherein the overall coverage area is defined by two adjacent rectangular areas, wherein one of the rectangular areas is wider than the other, wherein each of the narrower rectangular area and the wider rectangular area is defined by: a first side periphery and an opposite second side periphery that together define a width of the respective rectangular area, in which the width of the wider rectangular area is greater than the width of the narrower rectangular area, and a top periphery and a bottom periphery that together define a length of the respective rectangular area; wherein the top periphery of the narrower rectangular area coincides with the bottom periphery of the wider rectangular area, and wherein at least one of the contacts extends unbroken through both the narrower rectangular area and the wider rectangular area.


But Song discloses,

    PNG
    media_image1.png
    717
    614
    media_image1.png
    Greyscale

A coverage area of a finFET structure (FIG. 1B, see annotation above) comprising contacts (gate contacts 191, 192, 193, source/drain contacts 194, para [0051]), gates (G, see above) and fins ( F, see above) and occupying a coverage area comprising a narrower rectangular area (1-2-3-4 as marked), a first wider rectangular area (5-6-7-8 as marked) and a second wider rectangular area (9-10-11-12 as marked).
The present disclosure describes formation and structures of a semiconductor device that includes one or more self-aligned contacts, such as a self-aligned gate contact, a self-aligned source/drain contact, or a combination thereof ( para [0024]).
Thus, the techniques described herein enable an increased tolerance of misaligned contacts and prevent (or reduce) a likelihood of a contact shorting to another component of the semiconductor device without increasing a layout area of the semiconductor device at 7 nm and below (para [0027]),
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify ‘695 such that contacts, gates, and fins occupy an overall coverage area, wherein the overall coverage area comprises a narrower rectangular area, a first wider rectangular area and a wider second rectangular area, according to disclosing of Song above, in order to form self-aligned gate and source-drain contacts, as taught by Song above, thereby enabling increased tolerance of misaligned contacts and prevent (or reduce) likelihood of a contact shorting to another component of the semiconductor device without increasing a layout area of the semiconductor device (para [0027]), as taught by SONG above.

Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US patent  US 10,510,599 B2 (hereinafter called ‘599) in view of Song et al. (US 2016/0293485 A1).

Pertaining to claim 1, all of the limitations of claim 1 are found in claim 1 of ‘599 except “wherein the contacts, gates, and fins occupy an overall coverage area”
Instant application
US patent 10,510,599 B2
A semiconductor switch structure comprising: contacts, including at least one source contact and at least one drain contact, gates, wherein the gates are interspersed between the contacts; fins that underlie both the contacts and the gates, wherein the contacts and the gates are electrically and physically connected to the fins, wherein the contacts, gates, and fins occupy an overall coverage area;  contact vias at do not touch a gate or a fin; and gate vias that do not touch a contact or a fin.
1. A semiconductor switch structure comprising: contacts, including source contacts and drain contacts; gates, wherein the contacts and the gates are elongated in a first direction and are spaced apart from each other in a second direction perpendicular to the first direction, and wherein the gates are interspersed between the contacts; fins that underlie both the contacts and the gates and that are elongated in the second direction and are spaced apart from each other in the first direction, wherein the contacts and gates are in direct contact with the fins that are beneath them; a contact via that extends through one of the contacts without contacting a gate or a fin; a gate via that extends through one of the gates without contacting a contact or a fin; and a contact-gate via that is in contact with both a contact and a gate but not a fin.



But Song discloses,  
contacts (191,192, 193 & 194, see Fig. 1B above), gates (G) and fins(F) occupy an overall coverage area (coverage area of Fig. 1B above). 
The present disclosure describes formation and structures of a semiconductor device that includes one or more self-aligned contacts, such as a self-aligned gate contact, a self-aligned source/drain contact, or a combination thereof ( para [0024]).
Thus, the techniques described herein enable an increased tolerance of misaligned contacts and prevent (or reduce) a likelihood of a contact shorting to another component of the semiconductor device without increasing a layout area of the semiconductor device at 7 nm and below (para [0027]),
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify ‘599 such that contacts, gates, and fins occupy an overall coverage area, according to disclosing of Song above, in order to form self-aligned gate and source-drain contacts, as taught by Song above, thereby enabling increased tolerance of misaligned contacts and prevent (or reduce) likelihood of a contact shorting to another component of the semiconductor device without increasing a layout area of the semiconductor device (para [0027]), as taught by SONG above.
Pertaining to claim 2, all of the limitations of claim 2 are found in claim 2 of ‘599 as applied to claim 1 above.
Pertaining to claim 3, all of the limitations of claim 3 are found in claim 3 of ‘599 as applied to claim 1 & 2 above.
Pertaining to claim 4, all of the limitations of claim 4 are found in claim 4 of ‘599 as applied to claim 1 & 2 above.
Pertaining to claim 5, all of the limitations of claim 5 are found in claim 5 of ‘599 as applied to claim 1 & 2 above.
Pertaining to claim 6, all of the limitations of claim 6 are found in claim 6 of ‘599 as applied to claim 1 & 2 above.
Pertaining to claim 7, all of the limitations of claim 7 are found in claim 7 of ‘599 as applied to claim 1 & 2 above.
Pertaining to claim 8, all of the limitations of claim 8 are found in claim 8 of ‘599 as applied to claim 1 & 2 above.
Pertaining to claim 9, all of the limitations of claim 9 are found in claim 9 of ‘599 as applied to claim 1 & 2 above.
Pertaining to claim 10, all of the limitations of claim 10 are found in claim 10 of ‘599 as applied to claim 1 & 2 above.
Pertaining to claim 11, all of the limitations of claim 11 are found in claim 11 of ‘599 as applied to claim 1 above.
Pertaining to claim 12, all of the limitations of claim 12 are found in claim 12 of ‘599 as applied to claim 1 above.
Pertaining to claim 13, all of the limitations of claim 13 are found in claim 13 of ‘599 as applied to claim 1 above.
Pertaining to claim 14, all of the limitations of claim 14 are found in claim 14 of ‘599 except , and a second wider rectangular area
14. A semiconductor switch structure comprising: contacts, including at least one source contact and at least one drain contact, gates, wherein the gates are interspersed between the contacts; fins that underlie both the contacts and the gates, wherein the contacts and the gates are electrically and physically connected to the fins; wherein the contacts, gates, and fins occupy an overall coverage area, wherein the overall coverage area comprises a narrower rectangular area, a first wider rectangular area and a second wider rectangular area.
14. A semiconductor switch structure comprising: contacts, including source contacts and drain contacts; gates, wherein the contacts and the gates are elongated in a first direction and are spaced apart from each other in a second direction perpendicular to the first direction, and wherein the gates are interspersed between the contacts; fins that underlie both the contacts and the gates and that are elongated in the first direction and are spaced apart from each other in the second direction, wherein the contacts and gates are in direct contact with the fins that are beneath them; a coverage area, through which the switch structure extends, defined by a narrower rectangular area and a wider rectangular area that are adjoined together, wherein each of the narrower rectangular area and the wider rectangular area is defined by: a first side periphery and an opposite second side periphery that extend in the first direction and together define a width of the respective rectangular area, in which the width of the wider rectangular area is greater than the width of the narrower rectangular area, and a top periphery and a bottom periphery that extend in the second direction and together define a length of the narrower rectangular area; wherein the narrower rectangular area and the wider rectangular area are adjoined together by one of the top and bottom peripheries of the narrower rectangular area coinciding with one of the top and bottom peripheries of the wider rectangular area, and wherein at least one of the contacts extends unbroken entirely through both the narrower rectangular area and the wider rectangular area.


But Song discloses,

    PNG
    media_image1.png
    717
    614
    media_image1.png
    Greyscale

A coverage area of a finFET structure (FIG. 1B, see annotation above) comprising contacts (gate contacts 191, 192, 193, source/drain contacts 194, para [0051]), gates (G) and fins ( F) and occupying a coverage area comprising a narrower rectangular area (1-2-3-4 as marked), a first wider rectangular area (5-6-7-8 as marked) and a second wider rectangular area (9-10-11-12 as marked).
The present disclosure describes formation and structures of a semiconductor device that includes one or more self-aligned contacts, such as a self-aligned gate contact, a self-aligned source/drain contact, or a combination thereof ( para [0024]).
Thus, the techniques described herein enable an increased tolerance of misaligned contacts and prevent (or reduce) a likelihood of a contact shorting to another component of the semiconductor device without increasing a layout area of the semiconductor device at 7 nm and below (para [0027]),
It would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to modify ‘599 such that contacts, gates, and fins occupy an overall coverage area, wherein the overall coverage area comprises a narrower rectangular area, a first wider rectangular area and a wider second rectangular area, according to disclosing of Song above, in order to form self-aligned gate and source-drain contacts, as taught by Song above, thereby enabling increased tolerance of misaligned contacts and prevent (or reduce) likelihood of a contact shorting to another component of the semiconductor device without increasing a layout area of the semiconductor device (para [0027]), as taught by SONG above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “wherein each contact is in direct contact with at least one of the fins along the fin's top surface and an entire height of the fin's two opposite side surfaces”. It is not clear whether the term ‘at least one of the” is associated with “fins” or  associated with “along the fin's top surface and an entire height of the fin's two opposite side surfaces”.  According to specification para [0022] , Fig. 5 which describes a contact 21 is in direct contact with the entire width of the top surface 24T of the fin 24 and not the height  of the opposite side surfaces 24S of the fin 24. For examination purpose, examiner is interpreting the recitation accordingly i.e. “wherein each contact is in direct contact with the fin along the fin’s top surface but not the entire height of the fin’s two opposite side surfaces”. 

Allowable Subject Matter

Claims 1-14 would be allowable upon overcoming double patenting rejection as set forth above.
With respect to claims 1 & 14, the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:
 fins underlie the gates , wherein the contacts and the gates are electrically and physically connected to the fins (Claims 1 & 14).
Regarding claim 1, Song teaches,


    PNG
    media_image2.png
    709
    635
    media_image2.png
    Greyscale

A semiconductor switch structure (Fig. 1B above) comprising: contacts (139) , including at least one source contact (S/139 as marked)  and at least one drain contact (D/139 as marked), gates (G  as marked), wherein the gates are interspersed between the contacts (as seen), fins (F as marked) that underlie the contacts, wherein the contacts, gates, and fins occupy an overall coverage area (coverage area of Fig. 1B); contact vias (194) that do not touch a gate or a fin (194 does not touch fin F) ; and gate vias (192, 193) that do not touch a contact or a fin (192/193 does not touch fin F) but SONG fails to disclose, fins that underlie the gates, wherein the contacts and the gates are electrically and physically connected to the fins.
Other cited arts, alone or in combination, fail to cure deficiencies of Song.

Regarding claim 14, Song teaches,

    PNG
    media_image3.png
    695
    590
    media_image3.png
    Greyscale

A semiconductor switch structure (FIG. 1B as annotated above comprising FinFET transistor)  comprising: contacts (191,192,193 & 139) , including at least one source contact  (S/139) and at least one drain contact (D/139), gates (G), wherein the gates are interspersed between the contacts (as seen); fins (fin F) that underlie ….the contacts  (139) ……..wherein the contacts, gates, and fins occupy an overall coverage area, wherein the overall coverage area comprises a narrower rectangular area  (1-2-3-4 as marked) , a first wider rectangular area (5-6-7-8 as marked) and a second wider rectangular area (9-10-11-12 as marked above).
But Song fails to disclose, fins underlie the gates and wherein the contacts and the gates are electrically and physically connected to the fins.
Other cited arts, alone or in combination, fail to cure deficiencies of Song.
Claims 2-13 are objected to as being dependent on claim 1.
Claims 15-19 are objected to as being dependent on claim 14.

Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action (see 112(b) rejection section above)
With respect to claim 20 the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

With respect to claim 20, the prior art made of record does not disclose or suggest either alone or in combination “fins underlie the gates and wherein the contacts and the gates are electrically and physically connected to the fins, ……wherein each contact is in direct contact with at least one of the fins along the fin's top surface and an entire height of the fin's two opposite side surfaces” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Song discloses,

    PNG
    media_image4.png
    695
    590
    media_image4.png
    Greyscale


A semiconductor switch structure (FIG. 1B as annotated above comprising FinFET transistor) comprising: contacts (191,192,193, 139), including at least one source contact (S/139) and at least one drain contact (D/139), gates (G), wherein the gates are interspersed between the contacts (as seen); fins (F) that underlie both the contacts, Fig. 1B)….... wherein each fin includes a top surface and two opposite side surfaces (top surface and opposite side surface of respective Fin F, Fig. 1B)
But Song fails to disclose, fins underlie the gates and wherein the contacts and the gates are electrically and physically connected to the fins, ……wherein each contact is in direct contact with at least one of the fins along the fin's top surface and an entire height of the fin's two opposite side surfaces.
Other cited arts, alone or in combination, fail to cure deficiencies of Song.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Gauthier, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHATIB A RAHMAN/Examiner, Art Unit 2813